DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 21 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of App. No. 17/157,718 and US Patents 10,908,124 and 10,908,123 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a pre-amplifier comprising, in combination with the other recited elements, a demodulator to: generate an oscillating signal having a measurement center frequency; combine an acoustic emission signal and the oscillating signal to generate a sideband acoustic emission signal; sample spectral data of the sideband acoustic emission signal at an intermediate center frequency in an intermediate frequency bandwidth; and generate demodulated acoustic emission data based on a mapping of the sampled spectral data to the measurement center frequency, the measurement center frequency different from the intermediate center frequency.
With regards to claim 9, the prior art of record fails to teach and/or suggest a method comprising, in combination with the other recited steps, generating an oscillating signal having a measurement center frequency; combining an acoustic emission signal and the oscillating signal to generate a sideband acoustic emission signal; sampling spectral data of the sideband acoustic emission signal at an intermediate center frequency in an intermediate frequency bandwidth; generating demodulated acoustic emission data based on a mapping of the sampled spectral data to the measurement center frequency, the mapping to generate a low-resolution and high-bandwidth spectrum, the measurement center frequency different from the intermediate center frequency.
With regards to claim 16, the prior art of record fails to teach and/or suggest a non-transitory computer readable storage medium comprising instructions which, when executed, cause a pre-amplifier to at least: generate an oscillating signal having a measurement center frequency; combine an acoustic emission signal and the oscillating signal to generate a sideband acoustic emission signal; sample spectral data of the sideband acoustic emission signal at an intermediate center frequency in an intermediate frequency bandwidth; generate demodulated acoustic emission data based on a mapping of the sampled spectral data to the measurement center frequency, the measurement center frequency different from the intermediate center frequency; and transmit the demodulated acoustic emission data to a computing device.
The closest art is that of McGoogan (US 2016/0047717 A1) which discloses a condition monitoring system which utilizes an acoustic emission sensor to monitor the system and which  includes a preamplifier to condition the acoustic emission signals, a demodulator to generate a demodulated acoustic emission data based on the acoustic emission signal, and a transmitter to transmit the demodulated acoustic emission data to a data acquisition (computer) system. However, McGoogan and the recited prior art fails to teach and/or suggest sampling the spectral data of the sideband acoustic emission signal at an intermediate frequency bandwidth and generating demodulated acoustic emission data based on a mapping of the sampled spectral data to the measurement center frequency, the measurement center frequency being different from the intermediate center frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855